Case 2:19-cr-20726-PDB-RSW ECF No. 58, PageID.410 Filed 01/21/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                               CRIM. NO. 19-20726

                                               HON. PAUL D. BORMAN
v.


D-2 VANCE PEARSON,

      Defendant.
______________________________/

       STIPULATION FOR CONTINUANCE OF SENTENCING DATE

        The defendant and the undersigned attorneys stipulate to the adjournment of

sentencing in this matter to April 1, 2021 at 2:00 p.m. for the following reasons:

     1) The unprecedented and exigent circumstances created by COVID-19 and

        related coronavirus health conditions have created a health emergency

        throughout the United States that has resulted in widespread societal

        disruption. Since March 10, 2020, Governor Gretchen Whitmer has declared

        a state of emergency in Michigan. On March 29, 2020, the Judicial

        Conference of the United States found that emergency conditions due to the

        national emergency declared by the President of the United States have

        materially affected the functioning of the federal courts.

     2) COVID-19 has infected millions of people across all fifty states, the District
Case 2:19-cr-20726-PDB-RSW ECF No. 58, PageID.411 Filed 01/21/21 Page 2 of 4




     of Columbia, and Puerto Rico, resulting in hundreds of thousands of

     fatalities.

  3) In order to slow the spread of the outbreak and lessen the load placed on our

     healthcare systems, various restrictions have been imposed on access to

     public facilities and government functions. As part of these efforts, on

     March 13, 2020, this Court postponed indefinitely most in-court proceedings

     before district judges and magistrate judges in the Eastern District of

     Michigan in all criminal and civil cases and matters. See Administrative

     Order 20-AO-021. This Order further reflected the reality that the court staff,

     the Court Security Officers, and the Marshals Service could not operate or

     provide access to in-court proceedings without jeopardizing their health and

     safety.

  4) On April 10, 2020, this Court issued Administrative Order 20-AO-27, which

     concluded that court proceedings, including felony sentencings, “cannot be

     conducted in person without seriously jeopardizing public health and

     safety.”

  5) Administrative Order 20-AO-27 authorizes the use of video teleconferencing

     and telephone conference for court hearings including felony sentencings

     under Rule 32 of the Federal Rules of Criminal Procedure.

  6) In order to conduct a felony sentencing via the use of video or audio



                                        2
Case 2:19-cr-20726-PDB-RSW ECF No. 58, PageID.412 Filed 01/21/21 Page 3 of 4




     teleconferencing, Administrative Order 20-AO-27 requires the following

     conditions to be met: (1) “the defendant . . . after consultation with counsel,

     consents to the use of video teleconferencing or teleconferencing for the

     proceeding;” and the (2) “presiding judge finds that the proceeding cannot

     be further delayed without serious harm to the interests of justice.”

  7) The defendant, VANCE PEARSON, has not consented and does not consent

     to the use of teleconferencing for his sentencing proceedings.

  8) VANCE PEARSON’s decision to adjourn sentencing and withhold consent

     is both knowingly and voluntarily made. He has discussed this issue

     thoroughly with his counsel and no coercion or threats have been made to

     him to adjourn sentencing.

     IT IS SO STIPULATED.

                                             MATTHEW SCHNEIDER
                                             United States Attorney


s/MARC M. JOHNSON (with consent)             s/DAVID A. GARDEY
Attorney for Defendant                       Assistant United States Attorney
120 S. Central, Suite 130                    211 W. Fort St., Ste. 2001
St. Louis, MO 63105                          Detroit, MI 48226
Phone: (314) 862-4332                        Phone: (313) 226-9591
Email: mjohnson@rsflawfirm.com               Email: david.gardey@usdoj.gov


Dated:   January 21, 2021




                                         3
Case 2:19-cr-20726-PDB-RSW ECF No. 58, PageID.413 Filed 01/21/21 Page 4 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                             CRIM. NO. 19-20726

                                             HON. PAUL D. BORMAN
v.

D-2 VANCE PEARSON,

     Defendant.
__________________________________/

          ORDER FOR CONTINUANCE OF SENTENCING DATE

      Upon this Court’s consideration of the parties’ January 21, 2021 stipulation,

Administrative Order 20-AO-027, and the Court being apprised of the

circumstances,

      IT IS ORDERED that the sentencing in this matter shall be adjourned to

April 1, 2021 at 2:00 p.m.

      IT IS SO ORDERED.


                                      s/Paul D. Borman
                                      HON. PAUL D. BORMAN
                                      United States District Judge

Entered: January 21, 2021___________




                                         4
